Citation Nr: 0804645	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-35 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2006 rating decision 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in December 2007.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran contends that service connection is warranted for 
bilateral hearing loss and tinnitus.  Specifically, during 
his December 2007 Board hearing, the veteran testified that 
he was knocked unconscious during combat in the Battle of the 
Bulge.  He explained that he was in a coma for 4 days, and 
when he came to he was told that he had a concussion, had 
blood streaming from both ears, and had ruptured his 
eardrums.  He further testified that his hearing loss and 
tinnitus started after this injury, and he attributes his 
current bilateral hearing loss and tinnitus to this inservice 
injury.  

In considering the veteran's claims, the Board notes that the 
veteran served in combat, as indicated by his having been 
awarded a Purple Heart for his service in World War II.  See 
38 U.S.C.A. § 1154(b) (West 2002) (for combat veterans, VA 
accepts satisfactory lay evidence of service incurrence if 
consistent with the circumstances and conditions of service); 
38 C.F.R. § 3.303(b) (2007). 

The Board finds that a new VA examination and opinion are 
required in this case, as the January 2006 VA examination is 
of insufficient probative value on which to base an appellate 
decision.  Specifically, the VA examiner's opinion that the 
veteran's hearing loss and tinnitus are not related to 
service is based on the veteran's statement that he first 
experienced hearing loss and tinnitus in 1995.  In various 
statements and in his December 2007 testimony before the 
Board, the veteran clarified that he has been experiencing 
hearing loss and tinnitus since service, which was confirmed 
by his wife.  In his November 2006 notice of disagreement, 
the veteran explained that, during the January 2006 VA 
examination, he told the VA examiner that he could not 
remember how long ago the hearing loss and tinnitus had 
started, but was told to choose a date.  The veteran believes 
that, even though he could not remember a date, the VA 
examiner "coerced" him to choose one.  As the January 2006 
VA examiner's opinion is based on the fact that the veteran's 
hearing loss and tinnitus started in 1995, and the veteran 
has asserted that his hearing loss and tinnitus started 
inservice, a new VA examination is required.  

Accordingly, the case is remanded for the following action:

1.  The veteran must be afforded the 
appropriate VA examination by a different 
examiner to determine the current 
existence and etiology of any hearing loss 
and/or tinnitus found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must be 
accomplished.  Specifically, the results 
of the audiological evaluation must state, 
in numbers, the findings of puretone 
decibel loss at 500, 1000, 2000, 3000, and 
4000 Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
Prior to rendering an opinion, the 
examiner is directed to the veteran's 
contentions and the hearing testimony of 
the veteran and his wife that he first 
experienced hearing loss and tinnitus 
inservice and has continued to experience 
hearing loss and tinnitus since service.  
The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss or tinnitus is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure or to the veteran's report of a 
concussion during combat in the Battle of 
the Bulge.  The examiner must specifically 
address the question of whether any degree 
of hearing loss began as a result of any 
inservice noise exposure.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the above requested opinion without resort 
to speculation, it must be so stated.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

4.  The RO must then re-adjudicate the 
veteran's claims for service connection 
for hearing loss and for tinnitus, 
including consideration of all of the 
additional evidence received since the 
November 2006 supplemental statement of 
the case.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE APPELLANT IS 85 YEARS OF 
AGE.  Hence, this claim must be afforded expeditious 
treatment by the RO.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. § 5109B, 7112).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



